Citation Nr: 1311756	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  05-02 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1959 to November 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2004 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in August 2011, when it was remanded for further development, to include providing the Veteran a VA examination.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

In September 2012, the Board sought an advisory opinion from the Veterans Health Administration (VHA) on the questions of whether the Veteran's diabetes mellitus was caused or aggravated by his exposure to specific chemicals during his duties in service.  The opinion was received in November 2012 and a copy was furnished to the Veteran and his representative; both were afforded the opportunity to submit additional evidence or argument in response to this opinion.  The Veteran's representative submitted an additional response in March 2013.  The Veteran also submitted a response in March 2013.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

As noted above, in September 2012, the Board requested an expert medical opinion on the issue of whether the Veteran's diabetes mellitus was caused or aggravated by his exposure to specific chemicals in service.  The opinion rendered in November 2012 by the chief of endocrinology and metabolism at the Long Beach, CA, VA Medical Center stated that there is no known association between scopolamine, atropine, or anti-cholinesterases and the development of diabetes mellitus.  A copy of this opinion was provided to the Veteran.

In March 2013, the Veteran submitted a written statement which disputed the findings of the medical expert and asserted that his due process rights were being infringed.  He included additional argument in support of his case.  However, he selected the option of declining to waive his rights to have an initial RO review of the new evidence, presumably the VHA opinion.

In order to ensure that the Veteran's due process rights are respected and that he is satisfied that a full review of his case has been completed, the Board will remand this matter to the RO for initial review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Adjudicate the claim of service connection for diabetes mellitus, considering the new evidence of the VHA examination, the additional arguments submitted by the Veteran, and any other documents filed since the most recent Supplemental Statement of the Case.

If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



